UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7263


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DONALD JAY THOMAS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:92-cr-00284-FDW-3; 3:14-cv-00345-FDW)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Jay Thomas, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Jay Thomas seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial    showing      of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Thomas has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense     with        oral   argument   because      the     facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3